DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1)	Applicant’s election without traverse of Species C (Figs. 7A-P, 14A-J, 15A-16A, and 19A-H) in the reply filed on 11/22/2021 is acknowledged.
Information Disclosure Statement
2)	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
3)	Figures 1A-5C should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
5)	The disclosure is objected to because of the following informalities:
Paragraph [0069], line 1, “Figures 41 to 47” should read “Figures 41 and 42-47”, as Figure 41A is incorporated into Paragraph [0071]
Paragraph [0073], line 7, “(36, 37)” should read “(32, 36)” for continuity and correctness
Paragraphs [00100] – [00224] numerations should read [0100] – [0224] for clarity and correctness
Paragraph [00176], line 2, “two and end of injection position” should be re-written as to be grammatically correct and understandable by reader

Claim Objections
6)	Claims 18-19 are objected to because of the following informalities:
Claim 18, line 2, “the flange is preventing” should read “the flange is prevented” for grammatical correctness
Claim 18, lines 2-3, “the plunger is moveable” should read “the plunger member is moveable” for clarity and to avoid a 35 U.S.C. 112(b) for lack of antecedent basis
Claim 19, line 1, “the plunger” should read “the plunger member” for clarity and to avoid a 35 U.S.C. 112(b) for lack of antecedent basis
Appropriate correction is required.
Claim Rejections - 35 USC § 112
7)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8)	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9)	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a body interior” in line 6. However, it is unclear if this “a body interior” is a further recitation of “a body interior” of claim 1, line 5, or a 
Claim 5 recites the limitation “wherein, when the injection system body is in the first configuration, the proximal end of the injection system body is pointed in a downward direction” in lines 4-5. However, claim 4, which claim 5 depends upon, claims “wherein, when the injection system body is in the first configuration, the distal end of the injection system body is pointed int a downward direction.” Therefore, the claim is indefinite, as the first configuration is defined as being two opposite configurations. For the purposes of examination, Examiner will interpret “wherein, when the injection system body is in the first configuration, the proximal end of the injection system body is pointed in a downward direction” as wherein, when the injection system body is in the second configuration, the proximal end of the injection system body is pointed in a downward direction”, due to the election of species C and the specification according to said election.
Claim 6 recites the limitation “a second substance” in line 2. However, it is unclear if this “second substance” is a further recitation of “a second substance” of claim 1, line 2, or a separate entity. Therefore, the claim is indefinite. For the purposes of examination, Examiner will interpret “a second substance” of claim 6 as “the second substance”.
Claim 6 recites the limitation “the body” in line 3. However, it is unclear if this “the body” is a further recitation of “a body interior” of claim 1, line 5, “an injection system body” of claim 1, lines 5-6, or a separate entity. Therefore, the claim is indefinite. For the 
Claim 8 recites the limitation "the needle proximal end" in line 2.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the needle proximal end” as “the elongate member proximal end”, further reciting “an elongate member proximal end” of claim 1, lines 17-18.
Claim 10 recites the limitation "the needle proximal end" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the needle proximal end” as “the elongate member proximal end”, further reciting “an elongate member proximal end” of claim 1, lines 17-18.
Claim 11 recites the limitation “the needle hub assembly” in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the needle hub assembly” as “the elongate member”.
Claim 20 recites the limitation “the needle hub assembly” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, Examiner will interpret “the needle hub assembly” as “the elongate member”.
Claims 2-20 are rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 1.

Claim 7 is rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 6.
Claims 9-10 is rejected under 35 U.S.C. 112(b) by virtue of their dependence on claim 8.
Claim Rejections - 35 USC § 103
10)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12)	Claims 1, 3, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Werk et al. (U.S. PGPUB 20180256818), hereinafter Werk, in view of Maki (U.S. Patent No. 3150661), hereinafter Maki, further in view of Schulhof et al. (U.S. PGPUB 20130035666), hereinafter Schulhof.
	Regarding claim 1, Werk teaches a method for preparing a pre-filled multi-chamber injection system (as shown in Fig. 6), the method comprising:

	disposing a distal stopper (Fig. 6B; 38) in the body interior through the open proximal end of the injection system [Paragraph 0064], the distal stopper member and the injection system body defining proximal and distal chambers in the body interior (as shown in Fig. 6B), wherein the first substance is disposed in the distal chamber;
	introducing a second substance (Fig. 6F; 88) into the body interior (as shown in Fig. 6F);
	disposing a proximal stopper member (Fig. 6G; 48) in the body interior through the open proximal end of the injection system body [Paragraph 0065], such that the proximal stopper member defines a proximal end of the proximal chamber, wherein the second substance is disposed in the proximal chamber (as shown in Fig. 6G); and
	coupling a plunger member (Fig. 3; 60) to the proximal stopper member.
	Maki teaches a method for preparing a pre-filled injection system (as shown in Fig. 3), the method comprising:
	introducing a substance into a body interior of an injection system (Fig. 1; 10) [Col. 2, lines 52-53] (Examiner interprets Maki to meet the claimed recitation, as if a substance is to be injection from the body interior of the injection system, a substance must have been introduced at some point in time); 
disposing a distal stopper member [Col. 2, lines 34-41 “diaphragm”] in the body interior; and

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Werk to include inserting an elongate member at least partially into the body interior, the elongate member having a proximal end configured to penetrate the distal stopper member, as taught by Maki. Doing so would have been a well-known method in the art in order to put an elongate member in contact with a substance to be later distributed by an injection system, as shown by Maki.
	Werk in view of Maki fails to teach wherein the method comprises the elongate member having a plurality of flow channels for fluidly coupling the proximal and distal chambers.
	Schulhof teaches a method for preparing a pre-filled multi-chamber injection system (as shown in Figs. 4-5), the method comprising:
	introducing a first substance (Fig. 3; 38) into a distal end of a body interior of an injection system body (Fig. 4; 2), wherein the injection system body defines a proximal end (end of 2 closest to 6), a body interior, and a distal end (end of 2 closest to 4);
	disposing a distal stopper member (Fig. 4; 14) in the body interior, the distal stopper member and the injection system body defining proximal and distal chambers in the body interior (in conjunction with intervening structure, as shown in Figs. 1 and 4), wherein the first substance is disposed in the distal chamber (as shown in Fig. 4);
	introducing a second substance (Fig. 3; 40) into the body interior;

	inserting an elongate member (Fig. 4; 8) at least partially into the body interior (as shown in Fig. 5), the elongate member having a plurality of flow channels (Fig. 4; 44) for fluidly coupling the proximal and distal chambers (as shown in Fig. 5) and an end configured to penetrate the distal stopper member (as shown in Fig. 5); and
	coupling a plunger (Fig. 4; 6) member to the proximal stopper member. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Werk in view of Maki to include the elongate member having a plurality of flow channels for fluidly coupling the proximal and distal chamber, as taught by Schulhof. Doing so would have allowed for both the proximal and distal chambers to be in proper fluid communication [Paragraph 0003].
	Regarding claim 3, Werk in view of Maki in view of Schulhof teaches the method of claim 1. While Werk further teaches that it is well-known in the art to use powder in a multi-chambered injection system [Paragraph 0004], Werk in view of Maki in view of Schulhof fails to explicitly teach wherein introducing the first substance into the distal end of the body interior comprises introducing a powder or solid into the distal end of the body interior.
	Schulhof further teaches wherein introducing the first substance into the distal end of the body interior comprises introducing a powder or solid (Fig. 3; 38) into the distal end of the body interior [Paragraph 0041].

	Regarding claim 18, Werk, in view of Maki, in view of Schulhof teaches the method of claim 1. While Werk, in view of Maki, in view of Schulhof teaches the plunger member being moveable on a longitudinal axis (as shown in Fig. 3), Werk, in view of Maki, in view of Schulhof fails to explicitly teach the method further comprising coupling a flange to the injection system body such that the flange is prevented from moving along a longitudinal axis and the plunger member is movable on the longitudinal axis relative to the flange.
	Werk further teaches a separate embodiment of a method which comprises coupling a flange (where 220 is pointing to in Fig. 3i) to the injection system body such that the flange is prevented from moving along a longitudinal axis (as shown in Figs. 3i-v) and the plunger member is movable on the longitudinal axis relative to the flange (as shown in Figs. 3i-v).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Werk, in view of Maki, in view of Schulhof to teach the method further comprising coupling a flange to the injection system body such that the flange is prevented from moving along a longitudinal axis and the plunger member is movable on the longitudinal axis relative to structural, electrical, and operational changes may be made without departing from the spirit and scope of this description and the claims” [Paragraph 0066], thus making the modification within the scope of the art.
	Regarding claim 19, Werk, in view of Maki, in view of Schulhof teaches the method of claim 1, further comprising coupling the plunger to the proximal stopper member to facilitate movement of the proximal stopper member along the longitudinal axis (as described in relation to Fig. 3) [Paragraph 0058].
	Regarding claim 20, Werk, in view of Maki, in view of Schulhof teaches the method of claim 1, wherein the injection system body, the elongate member, and the proximal and distal stopper members are pre-sterilized [Paragraphs 0028].
	Regarding claim 
13)	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Werk, in view of Maki, in view of Schulhof, further in view of Grimard (JP-07213609), hereinafter Grimard.
	Regarding claim 2, Werk, in view of Maki, in view of Schulhof teaches the method of claim 1, wherein introducing the first substance into the distal end of the body interior comprises introducing a liquid (Fig. 6C; 78) into the distal end of the body interior. However, Werk in view of Maki, in view of Schulhof fails to teach the method further comprising lyophilizing the liquid.
	Grimard teaches a method of introducing a liquid (Fig. 6; 64) into a distal end (Fig. 6; 16) of a body interior (Fig. 6; 20) and lyophilizing the liquid [Paragraph 0018].

	Regarding claim 11, Werk, in view of Maki, in view of Schulhof teaches the method of claim 1. However, Werk, in view of Maki, in view of Schulhof fails to teach the method further comprising lyophilizing the first substance in the distal chamber before coupling the elongate member to the distal end of the injection system.
	Grimard teaches a method of introducing a substance (Fig. 6; 64) into a distal end (Fig. 6; 16) of a body interior (Fig. 6; 20) and lyophilizing the substance [Paragraph 0018] before coupling an elongate member (Fig. 9; 52) to a distal end (Fig. 9; 26) of the injection system body.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Werk, in view of Maki, in view of Schulhof to include lyophilizing the first substance before coupling the elongate member to the distal end of the injection system body, as taught by Grimard. Doing so would allow for increasing the life-span of the first substance [Paragraph 0003].
14)	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Werk, in view of Maki, in view of Schulhof, further in view of Nasker (U.S. PGPUB 20190038829), hereinafter Nasker.
	Regarding claim 4, Werk, in view of Maki, in view of Schulhof teaches the method of claim 1, further comprising disposing the injection system body in a first 
	Werk teaches a further embodiment wherein an injection system body (Fig. 5; 19) is disposed in a first configuration before disposing a distal stopper (Fig. 5C; 39) in a body interior, wherein, when the injection system body is in the first configuration, a distal end (Fig. 5A; 239) of the injection system body is pointed in a downward direction (as shown in Figs. 5A-B).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Werk, in view of Maki, in view of Schulhof to include wherein, when the injection system body is in the first configuration, the distal end of the injection system is pointed in a downward direction, as taught by a further embodiment of Werk. Werk teaches that “Various mechanical, compositional, structural, electrical, and operational changes may be made without departing from the spirit and scope of this description and the claims” [Paragraph 0066], thus making the modification within the scope of the art.
	However, Werk, in view of Maki, in view of Schulhof fails to teach wherein the method further comprises disposing the injection system body in a rack.
	Nasker teaches a rack (Fig. 2; 8) for the organization of pre-filled injection systems (Fig. 2; 3).

	Regarding claim 5, Werk, in view of Maki, in view of Schulhof, in view of Nasker teaches the method of claim 4, further comprising turning the injection system body in the rack to a second configuration (as shown in Werk Fig. 6b) before introducing the first substance into the distal chamber through the open distal end (as shown in Fig. 6C)
	wherein, when the injection system body is in the second configuration, the proximal end of the injection system body is pointed in a downward direction (as shown in Fig. 6C).
	Regarding claim 6, Werk, in view of Maki, in view of Schulhof, in view of Nasker teaches the method of claim 5, further comprising returning the injection system body in the rack to the first configuration (as shown in Fig. 6E) before introducing the second substance into the body interior and disposing the proximal stopper member in the body interior (as shown in Figs. 6F-G).
	Regarding claim 7, Werk, in view of Maki, in view of Schulhof, in view of Nasker teach the method of claim 6, wherein the rack comprises a feature (Nasker Fig. 2; 14) to hold the injection system body in the first and second configurations in the rack [Nasker Paragraph 0024].

	Regarding claim 8, Werk, in view of Maki, in view of Schulhof teaches the method of claim 1. However, Werk, in view of Maki, in view of Schulhof fails to teach the distal stopper member comprising a funnel therein, the method further comprising the funnel guiding the elongate member proximal end to a center of the distal proximal member.
	D’Autry teaches a stopper member (Fig. 5; 94) comprising a funnel therein (Fig. 5; 96), wherein the funnel guides an elongate member (Fig. 5; 90) to a center of the stopper member [Col. 3, lines 36-42].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Werk, in view of Maki, in view of Schulhof to have the distal stopper member comprise a funnel therein, the method further comprising the funnel guiding the elongate member proximal end to a center of the distal stopper member, as taught by D’Autry. Doing so would have allowed for sure placement of the elongate member proximal end.
16)	Claims 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Werk, in view of Maki, in view of Schulhof, further in view of Griebel et al. (U.S. PGPUB 20060168916), hereinafter Griebel.
	Regarding claim 12, over Werk, in view of Maki, in view of Schulhof teaches the method of claim 1. However, Werk, in view of Maki, in view of Schulhof fails to teach the method further comprising utilizing a pressure differential on proximal and distal sides of 
	Griebel teaches a method for preparing a pre-filled injection system (as shown in Fig. 6) comprising:
	introducing a first substance (Fig. 6; 34) into a distal end of a body interior of an injection system body (Fig. 6; 32), wherein the injection system body defines an open proximal end (where 44 is attached), the body interior, and a distal end;
	disposing a proximal stopper member (Fig. 6; 30) in the body interior through the open proximal end of the injection system body, such that the proximal stopper member defines a proximal end of a chamber;
	further comprising utilizing a pressure differential on proximal and distal sides of the proximal stopper to insert the proximal stopper member into the body interior through the open proximal end of the injection system (as shown in Fig. 6) [Paragraph 0021].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Werk, in view of Maki, in view of Schulhof to further comprise utilizing a pressure differential on proximal and distal sides of the proximal stopper member to insert the proximal stopper member into the body interior through the open proximal end of the injection system, as taught by Griebel. Doing so would have allowed for precise and contamination free placement of the proximal stopper member, as taught by Griebel [Paragraph 0008].
	Regarding claim 13, Werk, in view of Maki, in view of Schulhof, in view of Griebel teaches the method of claim 12, further comprising maintaining a vacuum in the 
	Regarding claim 14, Werk, in view of Maki, in view of Schulhof, in view of Griebel teaches the method of claim 12, further comprising disposing the proximal stopper member above the open proximal end of the injection system body before inserting the proximal stopper member into the body interior (as shown in Griebel Fig. 6) (Examiner interprets the prior art to meet this claim limitation, as the proximal stopper member, while moving towards the open proximal end of the injection system body, must at some point be above the open proximal end to then therefore entire the open proximal end).
	Regarding claim 15, Werk, in view of Maki, in view of Schulhof teaches the method of claim 1. However, Werk, in view of Maki, in view of Schulhof fails to teach the method further comprising disposing a tube adjacent the proximal stopper member such that the proximal chamber is fluidly coupled to an atmosphere during insertion of the proximal stopper member into the body interior through the open proximal end of the injection system body.
	Griebel teaches a method for preparing a pre-filled injection system (as shown in Fig. 6) comprising:
	introducing a first substance (Fig. 6; 34) into a distal end of a body interior of an injection system body (Fig. 6; 32), wherein the injection system body defines an open proximal end (where 44 is attached), the body interior, and a distal end;
	disposing a proximal stopper member (Fig. 6; 30) in the body interior through the open proximal end of the injection system body, such that the proximal stopper member defines a proximal end of a chamber;
	further comprising disposing a tube (Fig. 6; 38) adjacent the proximal stopper member such that the proximal chamber is fluidly coupled to an atmosphere (via port 40, Fig. 6) during insertion of the proximal stopper member into the body interior through the open proximal end of the injection system body.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Werk, in view of Maki, in view of Schulhof to further comprise disposing a tube adjacent the proximal stopper member such that the proximal chamber is fluidly coupled to an atmosphere during insertion of the proximal stopper member into the body interior through the open proximal end of the injection system body, as taught by Griebel. Doing so would have allowed for precise and contamination free placement of the proximal stopper member, as taught by Griebel [Paragraph 0008].
17)	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Werk, in view of Maki, in view of Schulhof, further in view of Shigeru (JP-07265423), hereinafter Shigeru.
	Regarding claim 16, Werk, in view of Maki, in view of Schulhof teaches the method of claim 1. However, Werk, in view of Maki, in view of Schulhof fails to teach the method further comprising maintaining a vacuum in the distal chamber during the method.
	Shigeru teaches a method for preparing a pre-filled multi-chambered injection system (as shown in Fig. 1), the method comprising:

	disposing a distal stopper member (Fig. 1; 4) in the body interior through the open proximal end of the injection system body (as shown in Fig. 4), the distal stopper member and the injection system body defining proximal and distal chambers (as shown in Fig. 7);
	introducing a second substance (Fig. 1; 12) into the body interior;
	disposing a proximal stopper (Fig. 1; 20) in the body interior through the open proximal end of the injection system body (as shown in Fig. 11), such that the proximal stopper member defines a proximal end of the proximal chamber (as shown in Fig. 11), wherein the second substance is disposed in the proximal chamber (as shown in Fig. 11),
	further comprising maintaining a vacuum in the distal chamber during the method [Paragraph 0018].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed method to have modified the method of Werk, in view of Maki, in view of Schulhof to further comprise maintaining a vacuum in the distal chamber during the method, as taught by Shigeru. Doing so would allow for precise placement of the distal stopper member during disposition of the distal stopper member in the body interior, as well as mitigate contamination [Paragraphs 0018-0019].

	Shigeru teaches a method for preparing a pre-filled multi-chambered injection system (as shown in Fig. 1), the method comprising:
	introducing a first substance (Fig. 1; 10) into a distal end of a body interior of an injection system body (Fig. 1; 2), wherein the injection system body defines an open proximal end (Fig. 1; 2c), the body interior, and a distal end (Fig. 1; 2a);
	disposing a distal stopper member (Fig. 1; 4) in the body interior through the open proximal end of the injection system body (as shown in Fig. 4), the distal stopper member and the injection system body defining proximal and distal chambers (as shown in Fig. 7);
	introducing a second substance (Fig. 1; 12) into the body interior;
	disposing a proximal stopper (Fig. 1; 20) in the body interior through the open proximal end of the injection system body (as shown in Fig. 11), such that the proximal stopper member defines a proximal end of the proximal chamber (as shown in Fig. 11), wherein the second substance is disposed in the proximal chamber (as shown in Fig. 11),
	further comprising performing one or more steps of the method in a vacuum [Paragraph 0018].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed method to have modified the method of Werk, in view of Maki, in view of Schulhof to further comprise performing one or more steps of the method in a 
18)	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Werk, in view of Maki, in view of Schulhof, as taught by Abboud et al. (U.S. PGPUB 20180105294), hereinafter Abboud.
	Regarding claim 21, Werk, in view of Maki, in view of Schulhof teaches the method of claim 1. However, Werk, in view of Maki, in view of Schulhof does not explicitly teach the method further comprising preparing a plurality of pre-filled multi-chambered injection systems.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Werk, in view of Maki, in view of Schulhof to further comprise preparing a plurality of pre-filled multi-chambered injection systems, as it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04 VI.B.) (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). In this case, the duplication of the method to prepare a plurality of pre-filled multi-chamber injection systems is not unexpected.
Additionally, Abboud teaches that it is known to pre-fill a plurality of injection systems [Paragraph 0039]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Werk, in view of Maki, in view of Schulhof to further comprise preparing a plurality of pre-filled multi-chambered injection systems, as taught by Abboud. 

	Regarding claim 22, Werk, in view of Maki, in view of Schulhof teaches the method of claim 1. However, Werk, in view of Maki, in view of Schulhof fails to teach the method further comprising introducing a third substance into the body interior through the open proximal end; and
	disposing a second proximal stopper in the body interior through the open proximal end of the injection system body, such that the second proximal stopper defines a proximal end of a second proximal chamber, wherein the third substance is disposed in the second proximal chamber.
	Wong teaches a method for preparing a pre-filled multi-chamber injection system (as shown in Fig. 1), the method comprising:
	introducing a first substance (Fig. 1; 14a) into a distal end of a body interior of an injection system body, wherein the injection system body defines an open proximal end (end of 12 closest to 16), the body interior, and an open distal end (end of 12 closest to 17);
	disposing a distal stopper member (Fig. 1; 13a) in the body interior through the open proximal end of the injection system body, the distal stopper member and the injection system body defining proximal and distal chambers in the body interior (as shown by Fig. 1), wherein the first substance is disposed in the distal chamber;
	introducing a second substance (Fig. 1; 14d) into the body interior;

	coupling a plunger member (Fig. 1; 16) to the proximal stopper member,
further comprising introducing a third substance (Fig. 1; 14c) into the body interior through the open proximal end; and
	disposing a second proximal stopper member (Fig. 1; 13d) in the body interior through the open proximal end of the injection system body, such that the second proximal stopper member defines a proximal end of a second proximal chamber (as shown in Fig. 1), wherein the third substance is disposed in the second proximal chamber.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Werk, in view of Maki, in view of Schulhof to further comprise introducing a third substance into the body interior through the open proximal end; and disposing a second proximal stopper in the body interior through the open proximal end of the injection system body, such that the second proximal stopper defines a proximal end of a second proximal chamber, wherein the third substance is disposed in the second proximal chamber, as taught by Wong. Doing so would allow for dispensing more substances simultaneously, as taught by Wong. 
Additionally, it has been held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced” (MPEP 2144.04 VI.B.) (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)). In this case, the duplication of the substances and proximal stopper would lead to the result of being able to create further chambers for the sequential delivery or mixing of more substances, which is not unexpected.
Allowable Subject Matter
20)	Claims 9-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
21)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SMITH whose telephone number is (571)272-8495. The examiner can normally be reached Monday - Thursday 8:00 AM - 5:00 PM, Friday 9:00 AM - 1:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/R.T.S./Examiner, Art Unit 3783                                                                                                                                                                                                        
/THEODORE J STIGELL/Primary Examiner, Art Unit 3783